Exhibit 10.1

FORM OF EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of March
       , 2007, between Mac-Gray Corporation, a Delaware corporation with
principal offices located at 404 Wyman Street, Waltham, MA, and 
                          (the “Executive”).

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions for the employment relationship of the Executive with Mac-Gray
Corporation or a wholly owned subsidiary of Mac-Gray Corporation (the
“Company”).

NOW, THEREFORE, it is AGREED as follows:

1.             Employment.  The Executive is hereby employed as
[                                            ] of the Company, for a period
commencing on the date hereof, and continuing subject to the termination
provisions herein.   As [             ] of the Company, the Executive shall
render executive, policy, and other management services to the Company of the
type customarily performed by persons serving in such capacities.

2.             Location of Services.  During the term of this agreement, the
Executive shall perform services at the Company’s various offices, but shall be
principally located at the Offices of the Company currently located in Waltham,
MA.

3.             Salary.  The Company shall pay the Executive an annual salary
equal to         [$                 ], with such increases as may be determined
by the Company in its discretion (“Base Salary”). The Base Salary of the
Executive shall not be decreased at any time during the term of this Agreement
from the amount then in effect, unless the Executive otherwise agrees in
writing. The Base Salary shall be payable to the Executive not less frequently
than monthly.

4.             Bonuses.  The Executive shall be eligible to earn an annual cash
bonus pursuant to the terms of the Company’s Senior Executive Incentive Plan, as
modified from time to time (the “Cash Plan”).  As of the date hereof, the Cash
Plan provides that the Executive is eligible to earn an annual cash bonus under
the Cash Plan equal to [        ]% of his Base Salary.

5.             Participation in Employee Benefit Plans.  In addition to the
benefits noted below, the Executive shall be entitled to participate, on the
same basis as other executive employees of the Company, in any stock option,
stock purchase, pension, thrift, profit-sharing, group life insurance, medical
coverage, education, or other retirement or employee pension or welfare plan or
benefits that


--------------------------------------------------------------------------------


the Company has adopted or may adopt for the benefit of its employees.  The
Executive shall be entitled to participate in any fringe benefits, which are now
or may be or become applicable to the Company’s executive employees generally.

6.             Reimbursement of Business Expenses.  The Company shall reimburse
the Executive for all reasonable expenses incurred by him in performing services
during the Executive’s employment, in accordance with the Company’s policies and
procedures for its senior executive officers, as in effect from time to time.

7.             Standards.  The Executive shall perform the Executive’s duties
and responsibilities under this Agreement in accordance with such reasonable
standards as may be established from time to time by the Company or its Chief
Executive Officer.  The reasonableness of such standards shall be measured
against standards for executive performance generally prevailing in the
Company’s industry.

8.             Voluntary Absences; Vacations.  The Executive shall be entitled
to annual paid vacation in accordance with the vacation pay schedule applicable
to the Executive.  This paid vacation shall be subject to the Company’s policies
concerning paid vacation.  The Executive, with the approval of the CEO, shall
schedule the timing of paid vacations in a reasonable manner.

9.             Disability.  If the Executive shall be disabled so as to be
unable to perform the essential functions of the Executive’s then existing
position or positions under this Agreement with or without reasonable
accommodation, the Chief Executive Officer may remove the Executive from any
responsibilities and/or reassign the Executive to another position with the
Company during the period of such disability.  Notwithstanding any such removal
or reassignment, the Executive shall continue to receive the Executive’s full
Salary (less any disability pay or sick pay benefits to which the Executive may
be entitled under the Company’s policies) and benefits under Section 5 of this
Agreement (except to the extent that the Executive may be ineligible for one or
more such benefits under applicable plan terms) for up to eighteen (18) months,
and the Executive’s employment may be terminated by the Company at any time
thereafter.  If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue.  The Executive shall
cooperate with any reasonable request of the physician in connection with such

2


--------------------------------------------------------------------------------


certification.  If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive.  Nothing in this Section 9 shall be construed to waive
the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

10.           Termination of Employment.

(a)           At-Will Employment.  The  CEO or the Board of Directors may
terminate the Executive’s employment at-will, meaning that the Company or the
Executive may terminate the Executive’s employment at any time, with or without
cause or notice, subject to payment of the compensation described below.

(b)           Termination by the Company for Cause.  The Executive’s employment
under this Agreement may be terminated for Cause without further liability on
the part of the Company effective immediately.  Only the following shall
constitute “Cause” for such termination:

(i)         fraud or material misappropriation with respect to the business or
assets of the Company;

(ii)        conduct that constitutes disloyalty to the Company and which
materially harms the Company or conduct that constitutes breach of fiduciary
duty involving personal profit;

(iii)       gross negligence, willful misconduct or insubordination of the
Executive with respect to the Company or any affiliate of the Company;

(iv)       conviction of a felony or misdemeanor involving moral turpitude or
fraud;

(v)        the use of drugs or alcohol which interferes materially with the
Executive’s performance of his duties; or

(vi)       material breach by the Executive of any of the Executive’s
obligations under this Agreement.

(c)           Termination by the Executive for Good Reason.  The Executive’s
employment under this Agreement may be terminated by the Executive “for Good
Reason” by written notice to the Chief Executive Officer at least thirty (30)
days prior to such termination.  Only the following shall constitute “Good
Reason” for such termination:

3


--------------------------------------------------------------------------------


(i)         a reduction of the Executive’s salary other than a reduction that
(A) is based on the Company’s financial performance and (B) is similar to the
reduction made to the salaries provided to all or most other senior executives
of the Company;

(ii)        a significant change in the Executive’s responsibilities and/or
duties which constitutes a demotion;

(iii)       the relocation of the offices at which the Executive is principally
employed to a location more than 50 miles from such offices, which relocation is
not approved by the Executive; or

(iv)       the Company’s failure to pay compensation specified in this
Agreement, which, after thirty (30) days notice, is not cured by the Company.

(d)           Termination by the Company Without Cause.  Subject to the payment
of the Severance Amount pursuant to Section 11(b), the Executive’s employment
under this Agreement may be terminated by the Company without cause upon written
notice to the Executive.

(e)           Death.  The Executive’s employment with the Company shall
terminate effective immediately upon the Executive’s death.

11.           Compensation Upon Termination.

(a)           Termination Generally.  If the Executive’s employment with the
Company is terminated for any reason, the Company shall pay or provide to the
Executive (or to his authorized representative or estate) any earned but unpaid
base salary, incentive compensation earned but not yet paid, unpaid expense
reimbursements, accrued but unused vacation and any vested benefits the
Executive may have under any employee benefit plan of the Company (the “Accrued
Benefit”).

(b)           Termination by the Company Without Cause or by the Executive for
Good Reason.  In the event of termination of the Executive’s employment with the
Company pursuant to Section 10(c) or 10(d) above and subject to the Executive’s
agreement to a release of any and all legal claims in a form satisfactory to the
Company, the Executive shall continue to receive (1) for eighteen (18) months
commencing on the date of such termination (the “Severance Period”), full Base
Salary, (2) a one time lump sum payment in an amount equal to the Executive’s
average annual bonus over the three (3) fiscal years immediately prior to
termination (or the Executive’s annual bonus for the last fiscal year
immediately

4


--------------------------------------------------------------------------------


prior to termination, if higher) payable by March 15 of the year following
termination, (3) all other benefits and compensation that the Executive would
have been entitled to under this Agreement in the absence of termination of
employment during the Severance Period (except to the extent that the Executive
may be ineligible for one or more such benefits under applicable plan terms or
law), and, (4) if the Executive elects to continue group health plan benefits to
the extent authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
known as “COBRA”), payment by the Company of the full COBRA premium during the
Severance Period so long as the Executive remains eligible for COBRA coverage
(collectively, the “Severance Amount”).

(c)           Termination by the Company With Cause or by the Executive Without
Good Reason.  The Executive shall have no right to receive compensation or other
benefits from the Company for any period after termination for cause by the
Company or termination by the Executive other than termination with Good Reason,
except for any vested retirement benefits to which the Executive may be entitled
under any qualified employee pension plan maintained by the Company and any
deferred compensation to which the Executive may be entitled.

(d)           Termination Associated with a Change of Control.  The Executive
acknowledges that an Executive Severance Agreement was executed between the
parties dated February 14, 2002 (the “Executive Severance Agreement”).  Upon any
termination of the Executive by the Company without cause or by the Executive
with Good Reason under this Agreement, which simultaneously triggers Severance
Payments under the Executive Severance Agreement, the Executive shall receive
the Severance Payments specified under the Executive Severance Agreement, and
shall not receive the Severance Amount under this Agreement.  Under no
circumstance shall the Executive receive both the Severance Amount under this
Agreement and Severance Payments under the Executive Severance Agreement.

12.           Restrictive Covenants.

(a)           During the employment of the Executive under this Agreement and
for a period of eighteen (18) months after termination of such employment for
any reason, the Executive shall not at any time (i) compete on his own behalf,
or on behalf of any other person or entity, with the Company or any of its
affiliates within all territories in which the Company does business with
respect to the business of the Company or any of its affiliates as such business
shall be conducted on the date hereof or during the employment of the Executive
under this Agreement; (ii) solicit or induce, on his own behalf or on behalf of
any other person or entity, any employee of the Company or any of its affiliates
to leave the employ of the Company or any of its affiliates; or (iii) solicit or
induce, on his own behalf or on

5


--------------------------------------------------------------------------------


behalf of any other person or entity, any customer of the Company or any of its
affiliates to reduce its business with the Company or any of its affiliates.

(b)           The Executive shall not at any time during or subsequent to his
employment by the Company, on his own behalf or on behalf of any other person or
entity, disclose any proprietary information of the Company or any of its
affiliates to any other person or entity other than on behalf of the Company or
in conducting its business, and the Executive shall not use any such proprietary
information for his own personal advantage or make such proprietary information
available to others for use, unless such information shall have come into the
public domain other than through unauthorized disclosure.

(c)           The ownership by the Executive of not more than 5% of a
corporation, partnership or other enterprise shall not constitute a violation
hereof.

(d)           If any portion of this Section 12 is found by a court of competent
jurisdiction to be invalid or unenforceable, but would be valid and enforceable
if modified, this Section 12 shall apply with such modifications necessary to
make this Section 12 valid and enforceable.  Any portion of this Section 12 not
required to be so modified shall remain in full force and effect and not be
affected thereby.  The Executive agrees that the Company shall have the right of
specific performance in the event of a breach by the Executive of this
Section 12.

13.           Integration.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements between the parties, except the Executive Severance Agreement,
which is hereby incorporated into this Agreement in its entirety, with respect
to any related subject matter.

14.           Assignments.  No party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
party hereto; provided that the Executive agrees that the Company shall assign
its rights under this Agreement without the consent of the Executive in the
event that the Company shall effect a reorganization, consolidation with or
merge into any other corporation, partnership, organization or other entity, or
transfer all or substantially all of its properties or assets to any other
corporation, partnership, organization or other entity.  This Agreement shall be
binding on any successor corporation, partnership, organization or other entity.

15.           Extent of Service.  The Executive shall not, during the term of
this Agreement, have any other paid employment other than with a subsidiary of
the Company, except with the prior approval of the Board of Directors; provided

6


--------------------------------------------------------------------------------


that nothing in this Agreement shall be construed as preventing the Executive
from:

(a)        investing the Executive’s assets in any company or other entity in
such form or manner as shall not require any material activities on the
Executive’s part in connection with the operations or affairs of the companies
or other entities in which such investments are made; or

(b)        engaging in religious, charitable or other community or non-profit
activities that do not impair the Executive’s ability to fulfill the Executive’s
duties and responsibilities under this Agreement.

16.           Amendments or Additions.  No amendments or additions to this
Agreement shall be binding unless in writing and signed by all parties hereto.

17.           Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party.  The failure of any
party to require the performance of any term or obligation of this Agreement, or
the waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

18.           Section Headings.  The section headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.

19.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

20.           Governing Law.  This Agreement shall be governed by the laws of
the Commonwealth of Massachusetts (other than the choice of law rules thereof).

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized officer, and by the Executive.

Mac-Gray Corporation

 

 

 

 

By:

 

 

 

 

Executive

 

 

 

 

 

7


--------------------------------------------------------------------------------